Citation Nr: 1104835	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-22 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for flat feet.

3.  Entitlement to service connection for a bilateral ankle 
disability.

4.  Entitlement to service connection for hepatitis C virus.

5.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	Nicholas Parr, Attorney at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.

The Veteran testified before the undersigned Veterans Law Judge 
at the RO in December 2010.  A transcript of the hearing is 
associated with the record.

The issues of entitlement to service connection for flat feet and 
an ankle disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On May 6, 2009, prior to the promulgation of a decision in 
the appeal, VA received notification from the appellant, through 
his authorized representative, that a withdrawal of his appeal is 
requested with respect to the issues of entitlement to service 
connection for hepatitis C virus and a sinus disability.

2.  Hypertension was not manifest in service and is unrelated to 
service; hypertension was not diagnosed within one year of 
discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the appellant 
(or his authorized representative) of his claims of entitlement 
to service connection for hepatitis C virus and a sinus 
disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2010).

2.  Hypertension was not incurred in or aggravated during service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).


WITHDRAWN CLAIMS

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant, through his authorized representative, has 
withdrawn the appeal with respect to the issues of entitlement to 
service connection for hepatitis C virus and a sinus disability, 
and, hence, there remain no allegations  of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal with respect to these 
issues and it is dismissed.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in February 2007 discussed the evidence necessary 
to support a claim of entitlement to service connection.  The 
Veteran was asked to identify or submit evidence supportive of 
his claim.  The evidence of record was listed and the Veteran was 
told how VA would further assist him in obtaining relevant 
evidence.  The Veteran was also advised of the manner in which VA 
determines disability ratings and effective dates.

A June 2007 letter requested the Veteran to provide a release for 
previously identified private treatment records.  The Veteran was 
invited to submit or identify additional relevant evidence.

Except as discussed below, the Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and associated 
with the record.  The Board acknowledges that the Veteran has not 
been afforded a VA medical examination regarding his claim of 
entitlement to service connection for hypertension.  However, the 
Board finds that a VA examination is not necessary in order to 
decide these claims.  There are two pivotal cases which address 
the need for a VA examination, Duenas v. Principi, 18 Vet. App. 
512 (2004) and McClendon v. Nicholson, 20 Vet App. 79 (2006).  In 
McClendon, the Court held that in disability compensation claims, 
the Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary when 
the record: (1) contains competent evidence that the Veteran has 
persistent or recurrent symptoms of the claimed disability and 
(2) indicate that those symptoms may be associated with his 
active military service.

The Veteran's service treatment records are devoid of any 
complaints or treatment for this claimed disability.  Further, 
the Board finds that there is no credible evidence of in-service 
manifestations, continuity of symptoms since service, and no 
competent evidence otherwise showing that the claimed disability 
was incurred in service.  Because some evidence of an in-service 
event, injury, or disease is required in order to substantiate a 
claim of entitlement to service connection and because a post-
service medical examination could not provide evidence of such 
past events, a medical examination conducted in connection with 
claim development could not aid in substantiating a claim when 
the record does not already contain evidence of an in-service 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4)(i).  For 
the reasons stated, a VA medical examination is not warranted.

The Veteran has not identified any additional evidence or 
information which could be obtained to substantiate the claims.  
The Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the RO 
has complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

As an initial matter, the Board notes that the Veteran has not 
alleged that his claimed disabilities are the result of combat.  
Thus, he is not entitled to application of the combat provisions 
of 38 U.S.C.A. § 1154(b) (West 2002).

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

If a Veteran served continuously for ninety (90) or more days 
during a period of war or after December 31, 1946, and a 
cardiovascular disorder became manifest to a degree of 10 percent 
or more within one year from the date of the Veteran's 
termination of such service, that condition would be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  Such a presumption 
would be rebuttable, however, by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Service treatment records are negative for any diagnosis, 
complaint, or abnormal finding suggesting hypertension.  On 
enlistment examination in June 1972 the Veteran's blood pressure 
was 128/68.  In August 1972 his blood pressure was recorded as 
120/80.  When seen on consultation for premature ventricular 
contractions in March 1973, the Veteran's blood pressure was 
110/70.  An additional March 1973 record shows a blood pressure 
of 120/80.  In May 1973 his blood pressure was 120/88.  On 
discharge examination in February 1974 the Veteran's blood 
pressure was 120/60.  He was found to be qualified for 
separation.

On VA examination in June 2000 the Veteran's blood pressure was 
120/80.  However, a June 2000 VA outpatient treatment record 
includes hypertension in the problem list.  Subsequent records 
also show that hypertension is included in the Veteran's past 
medical history.

At his May 2009 decision review officer hearing, the Veteran 
testified that he was on medication for his heart.  He noted that 
hypertension was mentioned in his records along with premature 
ventricular contractions, dating to 1972.  At his December 2010 
hearing before the undersigned, he testified that his blood 
pressure was high when he was treated for premature ventricular 
contractions in service.  

Having carefully reviewed the record, the Board has determined 
that service connection is not warranted for hypertension.  While 
the evidence reveals that the Veteran currently suffers from 
hypertension, the competent, probative evidence of record does 
not etiologically link this disability to his service or any 
incident therein.  Service treatment records are silent regarding 
any complaints or findings of hypertension during service.  
Further, there is no lay or medical evidence of a continuity of 
symptomatology since service in the instant case.  In this 
regard, the Board observes that the objective evidence does not 
indicate hypertension until June 2000, many years following 
separation from service.  In sum, the evidence points to a 
remote, post-service onset of the Veteran's hypertension.

The Board has considered the Veteran's statements concerning the 
etiology of this claimed disability.  The Veteran is certainly 
competent to report the onset of symptoms and the circumstances 
surrounding such.  However, the Board finds that the Veteran is 
not competent to state whether hypertension is related either to 
service or to his service-connected diabetes mellitus.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining 
in footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).  The 
Board finds that the etiology of this claimed disability is far 
too complex a medical question to lend itself to the opinion of a 
layperson.  

Furthermore, with respect to the Veteran's assertion that he was 
found to have elevated blood pressure in service, the Board has 
also considered the decision in Buchanan v. Nicholson, 451 F. 3d 
1331, 1336-37 (Fed. Cir. 2006), wherein the United States Court 
of Appeals for the Federal Circuit determined that the Board 
erred by finding that a claimant's report of in-service symptoms 
lacked credibility solely because there was no objective medical 
evidence corroborating those symptoms at the time.  However, the 
Board believes the instant case is clearly distinguishable, as 
the Board relies not solely upon a general absence of complaints 
during service.  Rather, it relies on the fact that while the 
Veteran was treated for heart related symptoms during service, 
hypertension was not diagnosed and high blood pressure was not 
noted.  While the Veteran may under some circumstances be 
competent to relate the nature of past treatment and what he was 
told by a physician, the Board ultimately finds the 
contemporaneous treatment records to be far more credible than 
lay records offered decades after the fact.  Here, the Board 
finds that the Veteran's statement that he was told of high blood 
pressure during service is not supported by the objective record.

In light of the above discussion, the Board must conclude that 
the preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for hypertension, and there 
is no doubt to be resolved.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).	


ORDER

Entitlement to service connection for hypertension is denied.

REMAND

The Veteran also seeks service connection for bilateral flat feet 
and an ankle disability.  

With respect to the claimed flat feet, the Board notes that on 
enlistment examination in June 1972, second degree pes planus was 
noted.  The February 1974 separation examination report indicates 
that the Veteran's feet were normal.  Current records reflect 
findings of pes planus, or flat feet.  The Veteran has testified 
that he had problems with his feet in service and that those have 
problems persisted to the present.  A Veteran will be considered 
to have been in sound condition when examined, accepted, and 
enrolled for active service, except as to defects, infirmities, 
or disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that an 
injury or disease existed prior thereto and was not aggravated by 
such service.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  Here, the Veteran's pes planus was 
noted on service entrance examination, but he alleges that it 
underwent permanent aggravation during service.

A pre-existing injury or disease will be considered to have been 
aggravated by active military, naval or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups during service of 
a pre-existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, has 
worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and 
unmistakable evidence (obvious and manifest) is required to rebut 
the presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. § 
3.306(b).

Regarding his claimed ankle disability, the Board observes that a 
July 2007 statement by the Veteran's VA physician suggests that 
his chronic knee problems, which are service connected, had 
caused additional problems to include ankle pain and swelling.  
Service connection may also be granted for a disability that is 
proximately due to or the result of an established service-
connected disability.  38 C.F.R. § 3.310 (2010).  This includes 
disability made chronically worse by service- connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  In McClendon, the 
Court held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.

In the present case, the Board finds that the standards set forth 
in McLendon have been satisfied: The Veteran has submitted 
evidence of current flat feet and ankle problems, his competent 
statements indicate that he had problems in service and that he 
has experienced continuity of symptomatology since then (see 
Duenas v. Principi, 18 Vet. App. 512 (2004)), but there is 
insufficient evidence to decide these issues at present.  
Therefore, the appeal of the claims of entitlement to service 
connection for flat feet and an ankle disability should be 
remanded so that the Veteran may scheduled for a VA medical 
examination so that a nexus opinion may be obtained.

In light of the above discussion, the Board finds that additional 
development is necessary.  Accordingly, the case is REMANDED for 
the following action:

1. Schedule the Veteran for a VA 
examination to determine the etiology of 
his claimed flat feet and ankle 
disability.  The claims folder should be 
forwarded to the examiner for review, and 
the examiner should be directed to elicit 
a complete history from the Veteran, the 
pertinent details of which should be 
recited in the examination report.  

Following examination, interview of the 
Veteran, and review of the claims file, 
the examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's flat feet were 
aggravated beyond normal progression due 
to service.

The examiner should also provide an 
opinion regarding whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
claimed ankle disability was caused or 
permanently aggravated by the Veteran's 
service-connected bilateral chondromalacia 
patella.  

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report, to include 
reference to pertinent evidence where 
appropriate.  

2.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.

3.  Readjudicate the Veteran's claims, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


